Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: The circumstances of defendant’s failure to appear at sentencing constituted a waiver of his right to be present, and the court properly sentenced him in absentia (see, People v Robinson, 181 AD2d 983; cf., People v Rice, 156 AD2d 925, lv denied 75 NY2d 923). Defendant was warned when sentencing was adjourned that the court would not be bound by the one to three year promised sentence if he did not appear on the adjourned date, and he was further advised that the maximum term of imprisonment is four years. The court did not err, therefore, in imposing the maximum sentence (see, People v Riverside, 168 AD2d 647, lv denied 77 NY2d 966; see also, People v Thompson, 174 AD2d 1007, lv denied 78 NY2d 1082). The fine imposed by the court must be vacated, however, because defendant was not told that he would also be fined if he failed to appear (see, People v Rosenberg, 148 AD2d 346). The claimed improprieties concerning the presentence report have not been preserved for our *1015review (see, People v Walworth, 167 AD2d 622; People v Morton, 142 AD2d 763). (Appeal from Judgment of Cayuga County Court, Corning, J. — Felony Driving While Intoxicated.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.